DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,595,074 B2 in view of Vorbach et al. (US 2007/0050603 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are obvious based on the claims contained in U.S. Patent No. 9,595,074 in view of the teachings of Vorbach.
The following table illustrates the conflicting claim paris:
Instant Application
1
2
3
4
5
6
7
8
9
10
U.S. Patent 9,595,074
1
2
3
4
5
6
7
8
8
9


	The following table illustrates the limitations of claim 1 of the instant application when compared against the limitations of claim 1 of U.S. Patent 9,595,074 B2:
Claim 1 of Instant Application

Claim 1 of U.S. 9,595,074 B2
A machine-implemented method of distributed multi-processing, comprising:

A method of increasing processing throughput in a multiprocessor system having a plurality of computation units each processing different computation tasks asynchronously, comprising: 
 packets from a plurality of outputs of computation units, each of the packets comprising one or more constituent elements associated with a respective index element describing computation tasks to be performed for the one or more constituent elements; and

asynchronously receiving outputs from a plurality of said computation units of the multiprocessor system, each of the outputs comprising an index element and one or more constituent elements associated with that index element, wherein an index element describes a computation task to be performed for the one or more constituent elements; 
in a plurality of steps, packaging the constituent elements comprised in the received packets into progressively larger packets, the packaging comprising, in each of the steps, grouping constituent elements into packets by comparing respective index elements in multiple received packets, and grouping those constituent elements associated with matching index fields.
grouping at least some constituent elements of said asynchronously received outputs into packets by comparing their respective index elements and grouping into individual packets those constituent elements associated with matching index elements, said individual packets being associated with respective matching index elements and having a first predetermined size; 

grouping at least some individual packets of constituent elements into larger individual packets until packets of a predetermined maximum size have been assembled by comparing respective index elements of packets of similar size and grouping packets associated with matching index elements into said larger individual packets; and

outputting individual packets of said maximum size as output packets, whereby processing throughput of output packets by said multiprocessor system is increased.


As the above table illustrates, the only limitation of claim 1 of the instant application not taught by claim 1 of U.S. Patent 9,595,074 is the outputs as “packets”.  
Vorbach, however, teaches the communication using packets as output (Paras. 90 and 96 of Vorbach discussing using of data packets for transmitting processing, generating, decomposing and merging streams of data within a packet-orientated communication network; Also Par. 907 discussing using packet as output of processing).  
.

Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,595,074 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,595,074 anticipate claims 11-19 of the instant application.
The following table illustrates the conflicting claim pairs:
Instant Application
11
12
13
14
15
16
17
18
19
U.S. Patent 9,595,074
11
12
13
14
15
16
17
18
19


The following table illustrates the limitations of claim 11 of the instant application when compared against the limitations of claim 11 of U.S. Patent 9,595,074 B2:
Claim 11 of Instant Application

Claim 11 of U.S. 9,595,074 B2
A computing system, comprising:
A computing system, comprising: 
a plurality of computation clusters, each for outputting discretized results of performing computation tasks, 
a plurality of computation clusters, each for outputting discretized results of performing computation tasks asynchronously, 

each discretized result comprising a collection index describing a respective computation task to be performed and a data element for use during performance of the computation task described by the collection index; and
a plurality of collectors, some of the collectors coupled to receive the discretized output outputted from respective computation clusters of the plurality, 
a plurality of collectors, some of the collectors coupled to asynchronously receive the discretized output outputted from respective computation clusters of the plurality, 
the collectors interoperating to gather the data elements from multiple discretized outputs into progressively larger collections, each collector comprising an index matcher that matches two or more collection indexes to identify common collection indexes, and 
the collectors interoperating to gather the data elements from multiple discretized outputs into progressively larger collections, each collector comprising an index matcher that matches two or more collection indexes to identify common collection indexes, and 
a grouper configured to group data elements related to the same collection index for output as a group in conjunction with that collection index.
a grouper configured to group data elements related to the same collection index for output as a group with a predetermined maximum size in conjunction with that collection index.


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,595,074 B2 in view of Vorbach et al. (US 2007/0050603 A1 and Gnanasambandam et al. (US 2012/0200580 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are obvious based on the claims contained in U.S. Patent No. 9,595,074 in view of the teachings of Vorbach and Gnanasambandam. 
The following table illustrates the limitations of claim 20 of the instant application when compared against the limitations of claim 1 of U.S. Patent 9,595,074 B2:
Claim 20 of Instant Application

Claim 1 of U.S. 9,595,074 B2
A non-transitory computer readable storage medium having stored thereon computer executable instructions that when executed cause at least one processor 




within a multiprocessor system having a plurality of computation units to:



asynchronously receiving outputs from a plurality of said computation units of the multiprocessor system, each of the outputs comprising an index element and one or more constituent elements associated with that index element, wherein an index element describes a computation task to be performed for the one or more constituent elements; 
in a plurality of steps, packaging the constituent elements comprised in the received packets into progressively larger packets, the packaging comprising, in each of the steps, grouping constituent elements into packets by comparing respective index elements in multiple received packets, and grouping those constituent elements associated with matching index fields.
grouping at least some constituent elements of said asynchronously received outputs into packets by comparing their respective index elements and grouping into individual packets those constituent elements associated with matching index elements, said individual packets being associated with respective matching index elements and having a first predetermined size; 

grouping at least some individual packets of constituent elements into larger individual packets until packets of a predetermined maximum size have been assembled by comparing respective index elements of packets of similar size and grouping packets associated with matching index elements into said larger individual packets; and

outputting individual packets of said maximum size as output packets, whereby processing throughput of output packets by said multiprocessor system is increased.


As the above table illustrates, the only limitations of claim 1 of the instant application not taught by claim 1 of U.S. Patent 9,595,074 is the outputs as “packets”, as well as a non-transitory computer readable storage medium having stored thereon computer executable instructions that when executed cause at least one processor to perform the operations.  
Vorbach, however, teaches the communication using packets as output (Paras. 90 and 96 of Vorbach discussing using of data packets for transmitting processing, generating, 
It would have been obvious to one of ordinary skill at the time the invention was made with a reasonable expectation of success to modify the data processing system and method of U.S. Pat. 9,595,074 by utilizing packets as the output for data communication as provided by Vorbach, using known electronic interfacing and programming techniques.  The modification merely utilizes a known technique of using packet data communication to improve a similar device for processing and transmitting data between processing units, while also applying a known technique of packet communication between components to a known device for organizing data for transmission between components to obtain predictable results of using packets as data outputs for transmitting data for processing.
	Gnanasambandam teaches a non-transitory computer readable storage medium having stored thereon computer executable instructions that when executed cause at least one processor to perform operations (Par. 32 of Gnanasambandam discloses modules implemented using a machine readable program instruction; Par. 73: CPU executes machine readable program instructions for performing the methods, where machine readable program instructions are stored on ROM or RAM memory).
It would have been obvious to one of ordinary skill at the time the invention was made with a reasonable expectation of success to modify the data processing system and method of U.S. Pat. 9,595,074, utilizing packets as the output for data communication as provided by Vorbach, by implementing the computer based operations using the technique of utilizing the computer architecture as provided by Gnanasambandam, using known electronic interfacing and programming techniques.  The modification results in an improved computer implementation by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616